Interim Decision #1918

MATTER OF TSIMBIDY-ROCHU
In Deportation Proceedings
A-14824676
Decided by Board November 6, 1968
Where, following respondent's conviction in the State of Nevada of possession of marijuana, her plea of guilty was withdrawn and the information
was dismissed by the court pursuant to section 176.225 of the Nevada Revised Statutes (which action conforms to an expungement under section
1203.4 of the California Penal Code), the dismissed of the information by
the Nevada court is ineffective to remove respondent's narcotic conviction
as a basis for deportation under section 241(a) (11) of the Immigration
and Nationality Act.*
CHARGE:

Order: Act of 1952—Section 241(a) (11) [8 U.S.C. 1251(a) (11))—Convicted of possessing marijuana.
ON BEHALF OF RESPONDENT:
Donald L. Ungar, Esquire
517 Washington Street
San Francisco, Calif, 94111

ON BEHALF OF SERVICE:
Jay Segal
Trial Attorney
(Brief submitted)

The instant matter arises on a motion to reconsider our prior
decision rendered on July 17, 1868, wherein we dismissed the appeal and affirmed the finding of the special inquiry officer ordering the respondent deported.
These proceedings initially arose under section 241 (a) (11) of
the Immigration and Nationality Act. The respondent, a native
and citizen of France, was convicted on her plea' of guilty in the
Second Judicial District Court, State of Nevada, County of
Washoe, on April 22, 1968, for the offense of possession of a narcotic drug, to wit, marijuana. Following her conviction, the respondent was sentenced to the Nevada State Prison for a term of
one year. The sentence was suspended and the respondent was
placed on probation for a period of three months on condition
that she surrender to the Immigration and Naturalization author* Reaffirmed. See 414 F.2d 797 (C.A. 9, 1969).

56

Interim Decision #1918
ities. Following our adverse decision on the appeal, respondent,
through her counsel, filed a petition for review with the United
States Court of Appeals for the Ninth Circuit. On July 21, 1968,
respondent's plea of guilty was changed to that of not guilty and
the information was dismissed pursuant to section 176.225 of the
Nevada Revised Statutes.
The purpose of the instant motion to reconsider is to raise the
issue of whether the court order removes the conviction of respondent as the basis of deportation. The Service has filed a reply
brief in which it states that the Petition and Order for Honorable
Discharge from Probation attached to the motion is evidence of
an expungement and does not wipe out respondent's conviction for
the possession of marijuana. The Service characterizes the Ne-

statute cited above as being similar to section '1208.4 of the
California.Penal Code providing for expungements.I
The sole Question we are called upon to decide is whether or
not the action of the Nevada Court dismissing the information
against the respondent has the effect of removing the basis of her
deportation under section 241 (a) (11) of the Immigration and
Nationality Act. A review of the Nevada law and examination of
the evidence presented in connection with the motion to reconsider compels us to conclude that the basis of deportation is not
removed.
vada

Section 176.225 of the Nevada Revised Statutes, reads as follows:
1. Every defendant who:
(a) Has fulfilled the conditions of his probation for the entire period
thereof; or
(b) Is recommended for earlier discharge by the chief parole and probation officer; or
(e) Has domonstrated his fitness for honorable discharge but because of
economic hardship, verified by a parole and probation officer, has been unable to make restitution as ordered by the court, may at any time thereafter
be permitted by the court to withdraw his plea of guilty or nolo contenders
and enter a plea of not guilty; or, if he has been convicted after a plea of
not guilty, the court may set aside the verdict of guilty; and in either case,
the court shall thereupon dismiss the indictment or information against such
defendant, who shall thereafter be released from all penalties and disabili:
ties resulting from the offense or crime of which he has been convicted.
2. The probationer shall be informed of this privilege in his probation
papers.
3. The probationer may make such application and change of plea in
person or by attorney authorized in writing, or by a parole and probation
officer authorized in writing; but in any subsequent prosecution of the de1

fendant for acay other offense, such prior conviction may be pleaded and
proved and shall have the same effect as if probation had not been granted
or the indictment or information had not been dismissed.

plied.)

57

(Emphasis sup-

Interim Decision #1918
We have previously held in Matter A—F—, 8 I. & N. Dec. 429
(1959), that expungement under the California Penal Code of a
narcotics conviction did eliminate the ground of deportatfon
under section 241 (a) (11) of the Immigration and Nationality
Act. The Attorney General reversed our conclusion, stating that
expungement has no effect on deportability arising under section
241 (a) (11). The Attorney General restated his position again in
Matter of G—, 9 I. & N. Dec. 159 (1961) and more recently in
Matter of Ibarra-Obando, 12 I. & N. Dec. 576. We have reviewed
the Nevada statute cited herein and find that it conforms to the
California Penal Statute on expungements. Consequently, our
above rulings stating that an expungement of a narcotics conviction does not remove the basis for deportation are applicable to
the instant matter and we affirm our prior holding that the respondent is deportable on the charge contained in the order to
show cause.
ORDER: It is ordered that the decision finding the respondent
deportable to France under section 241 (a) (11) be hereby affirmed.

58

